DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 01/08/2021 is acknowledged. Claims 1-7, 9-11 and 13-15 are currently pending. Claims 1, 9, 11 and 13 have been amended. Claims 8 and 12 have been cancelled. Accordingly, claims 1-7, 9-11 and 13-15 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Response to Arguments
Applicant’s arguments, filed 01/08/2021, with respect to claim 9 objection have been fully considered and are persuasive.  The objection of claim 9 has been withdrawn. The arguments are persuasive because the applicant have amended the claim to properly recite “nonyl” in line 14. 
Applicant’s arguments, filed 01/08/2021, with respect to claims 9 and 10 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive.  The rejection of claims 9 and 10 under 112(b) has been withdrawn. The arguments are persuasive because the applicant have amended claim 9 and deleted the recitation “high molecular weight” in line 12 and “lower” in line 13 which made the claim indefinite. Applicant also amended claim 9 and deleted the recitation “the number” which lacked antecedent basis and made the claim indefinite. Applicant have amended the claim to now recite “polyoxypropylene block polymers having > 5 octyl, nonyl and phenylpolyoxyethylene/ethylene oxide 

New Rejections Necessitated by the Amendments filed 01/08/2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11 and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Evans (WO 2009/115490 A2; Sep. 24, 2009) in view of Stevenson et al. (US 2010/0267561 A1; Oct. 21, 2010), Grigera et al. (US 2014/0051572 A1; Feb. 20, 2014) and Liu et al. (US 2015/0018402 A1; Jan. 15, 2015).   
Evans throughout the reference teaches herbicidal composition comprising pyroxasulfone and at least one herbicide B for controlling undesirable vegetation in crops (Abstract).
Evans exemplifies a herbicidal composition comprising a herbicide A which is 3-[5-(difluoromethoxy)-1-methyl-3-(trifluoromethyl)pyrazol-4-ylmethylsulfonyl]-4,5-dihydro-5,5-dimethyl-1,2-oxazole (i.e. pyroxasulfone) and at least one herbicide B which is selected from protoporphyrinogen-IX-oxidase inhibitors (see: Claim 1 and Abstract). It teaches the herbicide B comprises at least one compound of the formula III which includes flumiclorac its salts and its esters (Claim 13 and 14). The references discloses suitable example of such esters being flumiclorac-pentyl (Page 14, line 29-30). The prior art teaches flumiclorac-pentyl as a suitable ester of flumiclorac that can be included in the composition as the herbicide B.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 

Evans also teaches that the formulation comprises from 1 to 98% by weighty of the active ingredients (e.g. pyroxasulfone and herbicide B), which overlaps with the concentration of pyroxasulfone and flumiclorac-pentyl in the instant claims. Even though the reference does not explicitly disclose the specific concentration of pyroxasulfone and flumiclorac-pentyl in the exemplified formulation, it teaches an overlapping range of the amount of active ingredient to be comprised and therefore it would have been obvious to one of ordinary skill in the art to determine the optimum amount of pyroxasulfone and flumiclorac-pentyl to include in the formulation during routine experimentation. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.  
Evans also teaches the invention is for use of the composition for controlling undesirable vegetation in crops and the composition is applied where undesirable vegetation occurs (Pg. 3, line 7-15; Claims 24-29). It further teaches the composition is suitable for controlling large number of harmful plants including monocotyledonous weeds (Pg. 20, line 19-29) and thus reads on the method of controlling a weed recited in instant claim 14. 
The teachings of Evans have been set forth above. 
With regards to claims 1, 6, 7 and 13, Evans teaches surfactant such as alkyl-and alkylarylsulfonate that can be comprised in the formulation (Page 36, line 4-9). Evans does not 
Stevenson throughout the reference teaches an herbicidal composition and methods for controlling the undesired vegetation with an effective amount of a composition of the invention (Abstract; Claims). Stevenson further discloses flumiclorac-pentyl and pyroxasulfone as herbicides which can be included in the formulation (Para 0339). The reference further discloses the herbicidal composition can comprise anionic surfactants such as dialkyl sulfosuccinate salts (Para 0322). Further, the references teaches the amount of surfactant comprised in the formulation can be in the range of 0 to 50% by weight in different types of formulation (Para 0317). This amount taught by Stevenson overlaps with the amount claimed in the instantly claimed invention. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. Stevenson teaches dialkyl sulfosuccinate salts as the anionic surfactant that can be comprised in the composition but does not dislcose a specific dialkyl sulfosuccinate salt. However, this deficiency is cured by Grigera et al.
  Grigera throughout the reference teaches synergistic pesticidal compositions. It also teaches including non-ionic surfactants in the composition and specifically discloses sodium di(2-ethylhexyl) sulfosuccinate (i.e. dioctyl sodium sulfosuccinate) as a dialkyl sulfosuccinate salt (Para 0055).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Stevenson and Grigera and include dioctyl sodium sulfosuccinate in composition of Evans. One would have been motivated to do so because Evans teaches an herbicidal composition comprising anionic surfactants such as alkyl-and alkylarylsulfonates and Stevenson also teaches an herbicidal composition comprising anionic surfactant such as dialkyl sulfosuccinate salt. Further, Stevenson also teaches a herbicidal see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, since Stevenson does not disclose a specific dialkyl sulfosuccinate salt, one of ordinary skill in the art would look towards formulations in agrochemicals which teach a specific type of dialkyl sulfosuccinate salt such as dioctyl sodium sulfosuccinate as taught by Grigera and try and substitute the different dialkyl sulfosuccinate salts.
With regards to claims 9, 10, 11 and 13, Evans teaches magnesium aluminum silicate as a thickener, as discussed supra, but does not teach hydroxyethyl cellulose thickener and also does not specifically teach the concentrations of the excipients as claimed in the instant invention.  Further, Evans teaches benzisothiazolinones with different trade names such as Proxel and Acticide (Page 36, line 34-38) but does not specifically teach the concentration of benzisothiazolinone in these compounds. However, these deficiencies are cured by Grigera et al.
Grigera teaches the pesticidal formulation comprising thickeners which include magnesium aluminum silicate and hydroxyethyl cellulose (Para 0061). It teaches the concentration of the thickeners in in the formulation being from about 1 to about 25% by weight (Para 0105). Further, it teaches antifreeze agents such as propylene glycol at a concentration of 1 to 20% (Para 0104). It also teaches antifoam agent such as silicone emulsion at a concentration of 0.01 to 1%. Moreover, it also teaches the pesticidal formulation comprising bactericidal agent such as Proxel GXL which is benzisothiazolinones (1,2-benzisothiazolin-3-one) at a concentration of 0.01 to 1%. Proxel GXL is also used in the examples provided in the instant specification and contains 19.3% 1,2-benzisothiazolin-3-one. Further, all these concentrations of the excipients taught by Grigera overlap the instantly claimed concentrations of the excipients. 

It would have been obvious to one of ordinary skill in the art to include the hydroxyethyl cellulose thickener along with the magnesium aluminum silicate because Evans teaches adding thickeners such as magnesium aluminum silicate and Grigera in its pesticidal formulation teaches both magnesium aluminum silicate and hydroxyethyl cellulose and it would have been obvious to try and substitute the different thickeners known and used in the agrochemical formulations during routine experimentation as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one ordinary skill in the art to include Proxel GXL in the amount taught by Grigera, which contains 19.3% 1,2-benzisothiazolin-3-one, into the formulation of Evans because Evans teaches the composition comprising bactericide agents such as benzisothiazolinone. As discussed above, Evans teaches the composition comprising bactericides such as Proxel and Acticide which contain benzisothiazolinone, but does not expressly disclose the concentration to include. However, it would have been obvious to one of ordinary skill in the art to utilize the teachings of Grigera 
With regards to the dispersants and specifically the dispersant being acrylic graft copolymer recited in claims 9, 10, 11 and 13, as discussed above, Evans teaches the herbicidal formulation comprising dispersants as surfactant such as copolymers (see Pg. 36, line 4-22). It does not teach specifically the dispersant being an acrylic graft copolymer. However, this deficiency is cured by Liu et al.
Liu teaches pesticidal dispersible concentrate formulations comprising pesticidal agents, surfacants, and the formulation having superior storage stability (Abstract). It discloses the composition comprising difunctional block copolymer surfactant (Para 0025). It further teaches graft copolymers that can be added to the formulation are copolymers with an acrylic acid and specifically teaches Tersperse 2500 (a 35% graft copolymer solution) (Para 0041).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Liu and include an acrylic graft copolymer such as Tersperse 2500 as taught by Liu. Evans already teaches the use of surfactants and dispersants which include copolymers and it would have been obvious to try and substitute the different dispersants and specifically the copolymers used in the agrochemical formulations and taught in the cited references during routine experimentation as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Moreover, it would have been obvious to include the dispersant in an amount based on how much is needed to prevent aggregation during routine optimization. The excipients claimed in the instantly claimed invention are known and commonly used in the art as evidenced by the cited references and addition of these excipients in a specific amount in a formulation is based on how much effect is desired from the excipient. 
.

Claims 1-7, 9-11, 13-14 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Evans (WO 2009/115490 A2; Sep. 24, 2009) in view of Stevenson et al. (US 2010/0267561 A1; Oct. 21, 2010), Grigera et al. (US 2014/0051572 A1; Feb. 20, 2014) and Liu et al. (US 2015/0018402 A1; Jan. 15, 2015) as applied to claims 1-7, 9-11 and 13-14 above, and further in view of Sievernich (AU 2009248755 B2; Nov. 26, 2009).  
The teachings of the above references have been set forth above. The above references do not explicitly teach the method wherein the composition is applied sequentially or concurrently with a compound of glyphosate as recited in instant claim 15. However, this deficiency is cured by Sievernich.
   Sievernich throughout the reference teaches herbicidal compositions comprising different herbicides within the formulation. The different herbicides comprised in the formulation include pyroxasulfone, flumiclorac and glyphosate (See: Table 1, Page 57 and Row 25; Abstract). Sievernich teaches the composition of the invention have several advantages over solo application of either glyphosate or pyroxasulfone. It teaches that the composition of the invention show enhanced herbicide action in comparison with the herbicide action of solo action glyphosate or pyroxasulfone against undersired vegetation (Page 4, line 14-17). Further, the reference teaches that it is particularly beneficial to further combine these herbicides with at least one further herbicide, which show enhanced herbicide action against undesirable vegetation. (Page 4, line 35 – Page 5, line 7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings 
From the combined teachings of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant’s arguments, filed 01/08/2021, with respect to claims 1-15 rejected under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argued that Sievernich requires either glyphosate or glufosinate and that one skilled in the art would not be motivated by the teachings of Sievernich alone or in combination with any of Stevenson, Grigera or Liu, to remove the glyphosate or glufosinate from Sievernich to arrive at the instant invention.
In response, it is argued that the new rejection over Evans in view of Stevenson et al., Grigera et al. and Liu et al., discussed supra, contains only flumiclorac-pentyl and pyroxasulfone and does not require glyphosate, glufosinate or any other ingredient not recite in the instant claims 1 and 13 which use consisting of language. Therefore, the new rejection reads on the instant claims even with the use of .  

Conclusion
Claims 1-7, 9-11 and 13-15 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616